In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00082-CV
         ______________________________


           LESLIE LEE BROWN, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 336th Judicial District Court
                Fannin County, Texas
                Trial Court No. 22760




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Leslie Lee Brown has filed a notice of appeal from an order that directed the inmate trust

account of this indigent defendant to be garnished under the authority of Section 501.014 of the

Texas Government Code. See TEX . GOV 'T CODE ANN . § 501.014 (Vernon 2004).

       In order to perfect an appeal to this Court from the April 9, 2009, order of garnishment,

Brown was required to file a notice of appeal within thirty days of that date, on or before May 11,

2009. See TEX . R. APP . P. 26.1. The rule also provides a fifteen-day grace period, which would have

expired May 26, 2009. This notice of appeal was filed August 26, 2009. It is untimely, and cannot

serve to invoke the jurisdiction of this Court.

       We have no jurisdiction over this appeal. There being no timely notice of appeal from the

garnishment, we dismiss this appeal for want of jurisdiction.




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        September 8, 2009
Date Decided:          September 9, 2009




                                                  2